Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Mizrach appeals the district court’s orders denying several post-judgment motions he filed following the dismissal of two Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012) complaints. We have reviewed the record included on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mizrach v. United States, Nos. 1:11-cv-01153-RDB; 1:08-cv-02030-AMD, 2016 WL 7012668, 2016 WL 1446724 (D. Md. Nov. 12, 2015; Apr. 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED